DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Twenty-six (26) sheets of drawings were filed on February 21, 2021.
The drawings are objected to because the drawings do not comply with the requirements of 37 C.F.R. 1.84.  Numbers, letters, and reference characters must be plain and legible, and must measure at least 0.32 cm (1/8 inch) in height, as required by 37 C.F.R. 1.84 (p).  Additionally the character of lines, numbers and letters must have satisfactory reproduction characteristics, wherein every line, number, and letter must be durable, clean, black, sufficiently dense and dark, uniformly thick and well-defined, and the weight of all letters must be heavy enough to permit adequate reproduction, as required by 37 C.F.R 1.84(l).  Features in the drawings of the present application are difficult to distinguish, the lines are too light and have not been reproduced well, details are not visible, and the reference numbers are difficult or impossible to read for different drawings, as they are not of sufficient size or quality.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0164516 A1) in view of Kim et al. (US 2006/0147161 A1) and Franklin et al. (WO 2005/106899 A1).
Regarding claims 1 and 3; Lee et al. discloses a light-emitting cable structure (see Figures 1-9 and the entire disclosure of Lee et al.), comprising: 
a light-emitting cable (cable 600), comprising 
a plurality of optical fibers (optical fibers 630), 
a plurality of signal groups (electrical cable wires 620), 
a jacket (the jacket is pictured but not labeled in Figure 7, cable reference number 600 points to the jacket), 
a plurality of first terminals (the ends of electrical cable wires 620 on a first end of cable 600 form first terminals), and
a plurality of second terminals (the ends of electrical cable wires 620 on the opposite, second end of cable 600 form second terminals),
wherein 
the optical fibers (630) are spaced from one another and are used to transmit light (optical signals; see paragraph 35), 
the signal groups (620) are arranged under the optical fibers (630) for a certain distance, 
each of the signal groups (620) comprises at least one signal cable for transmitting signals (electrical signals; see paragraph 35), 
the optical fibers (630) is made of a lightguide material (this is inherent), 
the jacket is used to cover the optical fibers (630) and the signal groups (620), 
each 10of the first terminals (first ends of wires 620) is arranged at one end (first end) of each of the at least one signal cable (600), 
each of the second terminals (second ends of wires 620) is arranged at the other end (second end) of each of the at least one signal cable (600),
each of the first terminals (first ends of wires 620) and each of the second terminals (second ends of wires 620) extend from each of the at least one signal cable (600);
a first circuit board (printed circuit board 400), arranged at one end of the light-emitting cable (600) and 15electrically connected to the first terminals (ends of 620; see paragraph 36) of the light-emitting cable (600); 
at least one light-emitting module (light-emitting module including light source chip 201 and optical bench 300; see Figures 2-4, 7, and 8; the light source chip 201 may be a laser diode, LED, or VCSEL; see paragraph 30), arranged on the first circuit board (optical bench 300 of the light-emitting module is provided on circuit board 410) and 
at least comprising a plurality of light-emitting elements (lens array 302/308 and corresponding light-emitting elements 201; see paragraph 7 and Figure 8) 20arranged to emit light to one end of the optical fibers (630); and 
a covering casing (700 and/or 800; see Figure 9; see paragraph 38), arranged to cover the first terminals (ends of wires 620), 
wherein the signal groups (620) are arranged outside a vertical projection of the optical 25fibers (630) towards the signal groups (620; the signals groups are on an opposite side of the circuit board 410 and therefore outside a vertical projection of the optical fibers towards the signals groups wherein the fibers are coupled to receive light from light sources mounted on the circuit board and coupled like to light receivers mounted on the circuit board), and
wherein light in the optical fibers (630) is able to be emitted by the vertical projection (see Figure 8, the lens coupling arrangement allows for vertical projection);
wherein the jacket has an integrated structure (the jacket has an integrated structure; see Figure 7).  
Lee et al. does not explicitly state that a second circuit board is arranged at the other end of the light-emitting cable and electrically connected to the second terminals on the light-emitting cable; that a light-emitting module is arranged on the second circuit board; that the light-emitting elements are arranged at both ends of the light-emitting cable; and that the jacket is made of transparent material.
Lee et al. does teach that photoelectric conversion modules (the optical module including the optical bench 300 and the light-emitting 201 and/or light-receiving elements 202 is a photoelectric conversion module; see paragraph 30 and Figures 2-4, 7, and 8) are attached to ends of the optical fibers (see paragraph 6) and that the active optical cable may include a photelectric composite cable (hybrid cable), and a first photoelectric conversion assembly and a second photoelectric conversion assembly configured on two ends of the active optical cable (see paragraph 29).  The photoelectric conversion assemblies (OE module 410) disclosed by Lee et al. including the optical module (201/202/300 and a circuit board 400) provided at the end of the cable (600) as illustrated in Figure 7.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a second circuit board (400) arranged at the other end of the light-emitting cable (600) and electrically connected to the second terminals (ends of wires 620 of cable 600) on the light-emitting cable (620) and a light-emitting module (201/202/300) arranged on the second circuit board (400) such that light-emitting elements (201) are arranged at both end of the light-emitting cable (600) for the purpose of providing a first photoelectric conversion assembly (410) and a second photoelectric conversion assembly (410) configured on two ends of the active optical cable (600; see paragraph 6) as suggested by the teachings of Lee et al.
Kim et al. teaches that a cable jacket (105) may be transparent to allow for a lighting effect (see paragraphs 8, 10, 17, and 19) and Franklin et al. teaches that a cable jacket may be transparent or translucent to provide for cable tracing (see the title and page 6, lines 1-8).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to make the jacket in the cable (600) of Lee et al. from transparent material for the purpose of providing a lighting effect and/or for optical tracing of the cable, since jackets made of transparent material were known alternatives as evidenced by the prior art and one of ordinary skill could have combined provided a transparent jacket by known to the cable methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 6 and 7; Lee et al., Kim et al., and Franklin et al. teach or suggest the light-emitting cable structure according to claim 1, wherein first and second circuit boards (400) are connected to first and second ends of the cable (600; see the discussion with respect to claim 1 above), wherein:
the first circuit board (400) comprises a plurality of first external connection parts (see annotated Figure 7 below) located on a first side and a plurality of first terminals welding parts (first terminal welding parts; see annotated Figure 7 below) located on a second side opposite to the first side (see annotated Figure 7 below), 
the first terminals (ends of wires 620) are connected to the first terminals welding parts (see Figure 7), 
the second circuit board (400) comprises a plurality of second external connection parts (see annotated Figure 7 below; the second circuit board is identical to the first circuit board 400) 20located on the first side a plurality of second terminals welding parts (see annotated Figure 7) located on the second side, and 
the second terminals (second ends of wires 620) are connected to the second terminals welding parts (see Figure 7); and
further comprising a connector (see annotated Figure 7 below), wherein the connector comprises a plurality of first external connection 25welding pins (see annotated Figure 7 below), and the first external connection welding pins are connected to the first external connection parts on the first circuit board (400).    

    PNG
    media_image1.png
    626
    707
    media_image1.png
    Greyscale

Regarding claim 14; the first circuit board (400; see paragraph 33) and the second circuit board (400) are printed circuit boards (PCB).  
Regarding claim 15; The light-emitting cable structure further comprising at least one optical fiber positioning member (500), wherein the optical fiber positioning 5member (500) is arranged at the first terminals or the second terminals (at the first and/or second ends of the cable 600), the optical fiber positioning member (500) comprises a plurality of alignment apertures (receiving holes, bores, or grooves; see paragraph 37), the light-emitting cable (600) further comprises a plurality of protruding optical fibers (630), each of the protruding optical fibers (ends of optical fibers 630) is arranged at one end of each of the optical fibers (630), each of the protruding optical fibers (end of optical fibers 630) is extended from each of the optical fibers (630), and the 10protruding optical fibers (ends of optical fibers) are fastened to the alignment apertures (receiving holes, bores, or grooves).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0164516 A1) in view of Kim et al. (US 2006/0147161 A1) and Franklin et al. (WO 2005/106899 A1), and further in view of Ni, Mindi (WO 2019/228274 A1).
Regarding claim 2;  Lee et al., Kim et al., and Franklin et al. teach or suggest the light-emitting cable structure according to claim 1 as discussed above, but do not teach that each of the signal groups (wires 620) further comprises a metal shielding layer covering the signal group, the metal shielding layer is used to avoid neighboring signal groups interfering each other when transmitting signals, and the metal shielding layer is an Aluminum foil.  Ni, Mindi teaches that a metal aluminum foil layer may be arranged to cover and effectively shield external electromagnetic interferences from signal wire groups to isolate the signal wire groups from the outside world (see page 7 of the machine translation of Ni, Mindi, approximately middle of page).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide each of the signals groups with an aluminum foil metal shield layer covering the signal groups, the metal shield layer used to avoid neighboring signal groups interfering with each other when transmitting signals for the purpose of shielding the signal groups from external electromagnetic interferences and isolating the signal groups, since the provision of aluminum foil interference isolation coverings was a known alternative as evidenced by the prior art and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 4, 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The light-emitting cable structure defined by claim 4, wherein the jacket further comprises a plurality of containment chambers, the containment chambers are spaced from one another, and the optical fibers are arranged in the containment 10chambers in a one-to-one manner in combination with all of the limitations of base claim 1; or 
The light-emitting cable structure defined by claim 5, wherein the jacket further comprises a plurality of containment slots, the containment slots are spaced from one another, and the optical fibers are arranged in the containment chambers in a one-to-one manner in combination with all of the limitations of base claim 1;
The light-emitting cable structure defined by claim 8, wherein the first circuit board further comprises a plurality of light-emitting element welding parts located on the first side, each of the light-emitting element comprises a plurality of light-emitting element welding pins, and the light-emitting element welding pins are 5connected to the light-emitting element welding parts on the first circuit board in combination with all of the limitations of base claim 1;
The light-emitting cable structure defined by claim 9, wherein the second circuit board further comprises plurality of light-emitting element welding parts located on the first side, each of the light-emitting elements comprises a plurality of light-emitting element welding pins, and the light-emitting element welding pins are 10connected to the light-emitting element welding parts on the second circuit board in combination with all of the limitations of base claim 1;
The light-emitting cable structure defined by claim 10, wherein the light-emitting module further comprises an external connection device, the external connection device comprises a plurality of light-emitting element welding parts and an external connection cable, each of the light-emitting elements comprises a plurality 15of light-emitting element welding pins, the light-emitting element welding pins of the light-emitting elements are connected to the light-emitting element welding parts of the external connection device, and the light-emitting elements emit light according to power control signals received via the external connection cable in combination with all of the limitations of base claim 1; or
The light-emitting cable structure defined by claim 13, wherein the covering casing comprises a first casing member, a second casing member, a third casing member and a fourth casing member, the first casing member is arranged at one side of the first circuit board, the second casing member is arranged on the other 10side of the first circuit board, the third casing member is arranged on one side of the second circuit board, the fourth casing member is arranged on the other side of the second circuit board, the first circuit board further comprises a first joint hole, the first casing member further comprises a first hole and a plurality of first concave parts, the second casing member further comprises a second hole and a plurality of first 15containing parts, the first hole and the second hole is aligned with the first joint hole, the first concave parts are arranged corresponding to the optical fibers, the first containing parts are arranged corresponding to the jacket, the second circuit board further comprises a second joint hole, the third casing member further comprises a third hole and a plurality of second concave parts, the fourth casing member further 20comprises a fourth hole and a plurality of second containing parts, the third hole and the fourth hole is aligned with the second joint hole, the second concave parts are arranged corresponding to the optical fibers, the second containing parts are arranged corresponding to the jacket, the first circuit board, the first casing member and the second casing member are lock-fixed via a lock-fixing element, and the second circuit 25board, the third casing member and the fourth casing member are lock-fixed via the lock-fixing element in combination with all of the limitations of base claim 1.
Claims 11 and 12 depend from claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagasaki et al. (US 10,884,207 B2) discloses an optical connector cable and metal member (see the entire document) with optical fibers (21) and electrical signal wires (24; see Figure 4);
Sasaki et al. (US 10,379,307 B2) discloses an optical-electrical composite cable (see the entire disclosure);
Shimakura et al. (US 9,810,866 B2) discloses a cable-equipped connector with a cable (C) comprising electrical signal wires (EC) and optical fibers (42; see the entire disclosure);
Chang et al. (EP 3 163 342 A1) discloses a photoelectric conversion assembly (see Figure 6) including optical fibers (261) and electric wires (240a, b);
Chen et al. (CN 203850046 U) discloses a photoelectric composite cable (see the entire document);
Chen et al. (WO 2014/063555 A1) discloses a fiber optical / electrical hybrid microcable (see the entire document); and
WU (US 2011/0293227 A1) discloses a cable assembly with electrical and optical transmitting (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874